401 F.2d 890
Ralph McFALLS, Appellant,v.C. C. PEYTON, Superintendent of the Virginia State Penitentiary, Appellee,
No. 11567.
United States Court of Appeals Fourth Circuit.
Argued June 21, 1968.
Decided October 29, 1968.

Arch Wallace, III, Richmond, Va., court-assigned counsel (Sands, Anderson, Marks & Clarke, Richmond, Va., on the brief), for appellant.
Overton P. Pollard, Asst. Atty. Gen. of Virginia (Robert Y. Button, Atty. Gen. of Virginia, and Reno S. Harp, III, Asst. Atty. Gen. of Virginia, on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Court-assigned counsel in this habeas corpus case has earnestly presented claims of constitutional deprivation in the circumstances under which the defendant was brought to trial in the state court and in trial counsel's failure to make a number of objections, which the habeas attorney thinks should have been interposed. We find no such deprivations in the record, however, for, in general, there was a rational basis for what trial counsel did and refrained from doing. His performance was far from the low level, which, in the constitutional sense, is the equivalent of a denial of counsel.


2
Affirmed.